DETAILED ACTION

Request for Continued Examination (RCE)
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.

Status
The present application (U.S. App. No. 14/248,676), filed after March 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

This communication is in response to Applicant’s RCE requesting consideration of Applicant’s “AMENDMENT AFTER FINAL WITH RCE UNDER 37 C.F.R. § 1.114” that was filed concurrently with Applicant’s RCE on November 17, 2021 (hereinafter “Amendment”) and in response to Applicant’s “SUPPLEMENTAL AMENDMENT” filed on January 20, 2022 (hereinafter “Supplemental Response”).  In the Amendment filed in November 2021, Applicant amended Claims 1, 4-8, 20, 23-28, 37-39 and 43; cancelled Claim 32; and added no claim(s).  Examiner has entered this amendment.  

AFTER ENTRY of the November 17, 2021 claim amendments, Examiner entered Applicant’s Supplemental Response filed on January 20, 2022.  In the Supplemental Response, Applicant amended independent Claims 1 and 20; cancelled independent Claim 37; and added independent Claim 46.  As a result, Claims 1, 4-13, 18-20, 23-31, 36 and 38-46 are currently pending and presented for examination.  Of the pending claims, Claims 1, 20 and 46 are independent claims.


Priority/Benefit Claim
No claim(s) for benefit or priority exists in this application and, therefore, the effective filing date of this application is its filing date of April 9, 2014.


Examiner Notes
Examiner notes that an “Examiner’s Amendment” has not been submitted with this Office communication.

Examiner notes that no inventor oath or declaration has been received from Varun Krishna; however, a substitute statement was received on 1/23/2020.

Examiner notes similarity between all elements shown in Figure 5 of Applicant’s drawings and the following prior art:  Figure 2 of U.S. Patent Application Publication No. 2015/0052002 of Welch et al. (hereinafter “Welch”); Figure 3 of U.S. Patent Application Publication No. 2015/0032647 of Lachman (hereinafter “Lachman”); and Figure 8 of U.S. Patent Application Publication No. 2014/0292720 of Liang (hereinafter “Liang”).  Examiner notes that Figure 2 of Welch, Figure 3 of Lachman and Figure 8 of Liang each disclose all the elements shown in Figure 5 of Applicant’s drawings.

Examiner notes it may be worth being mindful of following U.S. patent applications (“children”) that are related to this application (U.S. App. No. 14/248,676):
U.S. App. No. 14/312,588 (issued); 
U.S. App. No. 14/454,673 (issued); 
U.S. App. No. 16/726,436; and
U.S. App. No. 16/821,616. 


Response to Amendments
A Summary of the Response to Applicant’s Amendment and Supplemental Response:
Applicant’s Amendment and subsequent Supplemental Response overcome all rejections under 35 U.S.C. §§ 101, 103 and 112 (i.e., the rejections on pages 4-33 of the Final Office action dated 8/17/2021); therefore, the Examiner withdraws all §§ 101, 103 and 112 rejections.
Below, please see “Allowable Subject Matter”, which includes Examiner’s “statement of reasons for allowance”.


Allowable Subject Matter
Examiner has performed updated searches and completed additional consideration of Applicant's claims in view of the claim amendments filed in November 2021 and in January 2022.  The result of the updated searches and completed additional consideration is that all rejections in the final Office action dated August 17, 2021, are presently overcome and a Notice of Allowance is issued herewith.

Claims 1, 4-13, 18-20, 23-31, 36 and 38-46 (i.e., as filed in January 2022) are currently allowed.

The following is an Examiner’s statement of reasons for allowance:

As a preliminary matter, Examiner notes that all of Applicant’s pending independent claims (i.e., independent Claims 1, 20 and 46) parallel each other and, therefore, are allowable based on the same reasoning and rationales as summarized below.


Regarding § 101, Applicant’s pending claims reflect a combination of additional elements that, taken in combination, appear to be integrated into a practical application (i.e., as that term has been used within the 2019 PEG) that utilizes 
(1) a merchant device located in a shop of a merchant;

(3) one or more servers in network communication with, via an Internet connection, both the beacon and the merchant device, as well as with merchant and consumer information databases;
with claimed elements (1), (2) and (3) being integral to each of Applicant’s pending independent claims since the combination of these elements, as recited in each of Applicant’s independent claims, includes and utilizes the functionality of: 
(i) a consumer presence alert including a profile name for display on the merchant device in response to the consumer device entering the shop as determined by the consumer device’s entry status that was determined based on a period of time that the consumer device maintained the direct wireless connection to the beacon (i.e., via determined current visitation period) and the signal strength of this direct wireless connection over time (i.e., via determined signals strength characteristics); and
(ii) promotional information that is associated with an identifier of the merchant and defined by the merchant with the promotional information being provided to the beacon for wireless transmission to the consumer device so that the user of the consumer device can redeem a corresponding promotion in the shop of the merchant and then have the merchant device relay the user's redemption of the promotion to the one or more servers, thereby bypassing the beacon during communication of the redemption data from the consumer device to the one or more servers.

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1, 4-13, 18-20, 23-31, 36 and 38-46 are integrated into a practical application (Step 2A of SME) that satisfies the statutory requirements under 35 U.S.C. 101.

Regarding § 102 and §103, U.S. Patent Application Publication No. 2014/0279014 of Roka et al. (hereinafter “Roka”) appears to be the most relevant prior art reference to  Roka at ¶¶ [0015]–[0017], [0055], [0085] and [0100] also mentions that incentives, coupons, discounts and/or advertisements can be targeted to users at particular locations/areas.  For example, Roka at ¶ [0015] states “generating incentives, such as coupons, discounts, advertisements or loyalty points which may be based…on…the current location of the user in proximity to items or stores, and associating the incentives to a user profile associated with the user. The incentives may then later be retrieved by a point of sale (POS) system of a merchant and then applied to…future purchase transactions”.  Roka at ¶ [0096] offers an example reason why a merchant would want to generate an incentive targeted to a user based on the location or proximity of the user to a physical store of the merchant — i.e., “generate an incentive to entice the user to come back and make a purchase…”.  Examiner notes that the findings of fact pertaining to Roka and made in the August 2021 Office Action are maintained.  Similarly, the findings of fact made in the August 2021 Office Action and pertaining to:
U.S. Patent Application Publication No. 2002/0132614 of Vanluijt et al. (“Vanluijt”);
U.S. Patent Application Publication No. 2013/0030918 of Mourya et al. (“Mourya”);
U.S. Patent Application Publication No. 2013/0282438 of Hunter et al. (“Hunter”);
U.S. Patent Application Publication No. 2002/0016740 of Ogasawara (“Ogasawara”); & 
U.S. Patent No. 6,587,835 issued to Treyz et al. (“Treyz”).
are also maintained.  However, Examiner has considered the combination of Roka, Vanluijt, Mourya, Hunter, Ogasawara and Treyz (i.e., prior art references cited in prior art rejections of the August 2021 Office Action) with respect to the claim limitations now recited in Applicant’s independent Claims 1, 20 and 46, but finds that Roka, Vanluijt, Mourya, Hunter, Ogasawara and Treyz, and the other prior art references of record, do not render obvious the claim elements as currently recited in Applicant’s independent claims filed in January 2022.  Please see prior art references listed under “Conclusion” section below.

Examiner believes it would not have been obvious to one skilled in the art (i.e., before the April 9, 2014 effective filing date) for Applicant’s subject matter to include all of the recited computerized features/elements {such as, for example, (-1-) a merchant device in a physical shop of a merchant; (-2-) a communication beacon also located in the shop and being in direct wireless connection with a consumer device of a user with capabilities of obtaining a signal strength of the wireless connection for determining an entry status indicating that the consumer device has entered the merchant’s shop; (-3-) one or more servers in communication with (a) the beacon, (b) the merchant device, (c) a merchant database and (d) a consumer information database; (-4-) current visitation period determination; (-5-) signal strength characteristic determinations; and (-6-) et cetera}; as well as all of the specific communication pathways of information provided to and processed at each of the computerized features/elements within the context of a variety of business method features/elements (e.g., a consumer profile name being indicated within merchant device’s display upon entry into the merchant’s shop; merchant promotional information defining a particular promotion; entry status indicating that a shopper with the device has entered the merchant’s shop; redeeming the particular promotion by the user; et cetera) in a single combination as currently recited in each of Applicant’s independent Claims 1, 20 and 46.  

Therefore, Claims 1, 4-13, 18-20, 23-31, 36 and 38-46, as submitted by Applicant in January 2022, are considered to be allowable under 35 U.S.C. §§ 101, 102, 103 and 112.  Claims 4-13, 18-19, 23-31, 36 and 38-45 include all the limitations recited in their corresponding independent Claims 1 and 20 and, therefore, are patentably distinguishable over the cited prior art references based on the same reasons provided above with respect to independent Claims 1 and 20, respectively.


NOTICE:  Any comment(s) considered necessary by applicant must be submitted no later than any payment of the issue fee and, to avoid delay, should preferably accompany the issue fee.  Such a submission(s) should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following references are considered prior art and are being made of record:
U.S. Patent Application Publication No. 2015/0254704 of Kothe et al. (hereinafter “Kothe”) for “merchant mobile device may itself transmit a beacon…that encode an identifier of the geographic location of the offer. For example…merchant mobile devices…cause the merchant mobile devices to act as Low-Energy Bluetooth transmitter…, transmitting an identifier of a particular store or department, such that …cause the beacon to be transmitted to consumer mobile devices in range…within approximately 50 meters…. the merchant mobile devices may transmit a Wi-Fi Beacon, such as an SSID value or media access control address, indicative of the geographic location of an offer.” —Kothe at ¶ [0152]; “Consumer mobile devices later receiving the identified beacons or other identifiers may determine in response that they are within the geographic location corresponding to an offer. Using beaconing transmitters to indicate offer location is expected to facilitate offer discovery in indoor spaces, like in malls, where GPS signals are often attenuated and less reliable. These beacons may be sensed by the appropriate radio on consumer mobile devices, such as a Bluetooth radio” —Kothe at ¶ [0151]; and “merchant employees may specify that different offers are to be presented in the inner and outer geographic locations. For example, a merchant employee may determine that a greater discount is needed to entice consumers that are likely in their cars driving near a mall relative to the discount needed to entice consumers walking in a mall near a store, in which case, the merchant employee may associate a more generous discount with an offer corresponding to a larger geographic location encompassing an entire neighborhood and a less generous offer corresponding to a geographic location defined by a wireless beacon transmitted around a store of the merchant.” —Kothe
U.S. Patent Application Publication No. 2015/0248702 of Chatterton (hereinafter “Chatterton”) for “PROXIMITY-BASED VISUAL NOTIFICATIONS” —Title of Chatterton; “providing users with proximity-based visual…advertisements…. use a beacon installed at a location and in communication with a display component to communicate with a mobile device of a user in proximity to the beacon to determine if any advertisements…available to the beacon match any user preferences for receiving advertisements or notifications…. The communications between the mobile device and the beacon may be performed using a Bluetooth® low energy (BLE) communications protocol or other wireless networking protocol.” —Abstract of Chatterton; and Figures 1 and 4-8 of Chatterton.
U.S. Patent Application Publication No. 2008/0140520 of HYDER et al. (hereinafter “Hyder”) for “distributing coupons to a consumer are disclosed herein. A geographical location of the consumer is received. A set of merchants located within a predetermined distance from the geographical location is identified so that the merchants in the set of merchants are located within the vicinity of the consumer. A coupon that can be redeemed for purchase of merchandise of one of the set of merchants is further identified. The coupon can be delivered to an electronic wallet of the consumer. The electronic wallet can be accessible by the consumer through a data network such that the consumer can apply the coupon to the purchase of the merchandise from the merchant.” —Abstract of Hyder.
U.S. Patent Application Publication No. 2007/0242643 of Chandra et al. (hereinafter “Chandra”) for “using a wireless beacon broadcast to provide a media message, examples of which are illustrated in the accompanying drawings…. using a wireless beacon broadcast to provide a media message is intended to cover alternatives, modifications and equivalents” —Chandra at ¶ [0019]; “mobile computing device 200 is a mobile computing device (having components such as those described in FIG. 1) capable of receiving a beacon transmission from the wireless access point and presenting any media” —Chandra at ¶ [0033]; and “any user with a device capable of receiving the wireless beacons within range of the broadcasting access point, will receive the advertisement” —Chandra at ¶ [0042].
U.S. Patent Application Publication No. 2006/0046709 of Krumm et al. (hereinafter “Krumm”) for “using proximity detection as an ‘alert’ for the user, e.g., a user who is walking thru a city and wants to Krumm at ¶ [0055].
U.S. Patent Application Publication No. 2006/0036485 of Duri et al. (hereinafter “Duri”) for “present customers with personalized marketing information. In a small retailing environment, it may be possible for store employees to greet a frequent customer by name.” —Duri at ¶ [0003].
U.S. Patent Application Publication No. 2003/0100315 of Rankin (hereinafter “Rankin”) for “Location based delivery of service data” —Title of Rankin; and “Bluetooth…or similar RF access points/beacons performing periodic or continuous device inquiry with a range of about 10 m.” —Rankin at ¶ [0037].
U.S. Patent Application Publication No. 2002/0160817 of Salmimaa et al. (hereinafter “Salmimaa”) for “As a mobile terminal moves around a geographic area, the terminal may receive messages from retail stores, restaurants…Web sites, and other entities. The messages can be provided to the mobile terminal based on the terminal's location within a predetermined geographic area (for example, the area served by a particular cell phone tower), or based on other factors (e.g., the identity of the mobile user, other demographic factors, or the precise geographic location of the mobile terminal.)…. icons corresponding to messages received by the terminal are ranked according to one or more context values and displayed using a display format that indicates the degree of matching between characteristics associated with the icon and one or more of the context values.” —Salmimaa at ¶ [0026].
U.S. Patent Application Publication No. 2002/0029172 of I’Anson et al. (hereinafter “Anson”) for “FIG. 3 is a diagram illustrating…known approach to determining the location of a mobile entity… based on proximity of the mobile entity to fixed-position local beacons” —Anson at ¶ [0050]; and “A shopping assistance service system (40) is provided to which mobile enquirers (20) can submit enquiries regarding the availability of specified goods…from local traders (70).” —Abstract of Anson.
See How to Write Advertisements That Sell, from SYSTEM, The Magazine of Business, Copyright 1912, by A.W. Shaw Company (hereinafter “How to Write Advertisements That Sell
“waste no space or money addressing poor prospects; get a mental map and portrait of your prospect group in each medium and of the task your copy must perform in that situation; with all your power, focus your appeal where it belongs.” (p. 21 of How to Write Advertisements That Sell, bolding emphases added);
“information that helps the single line advertiser to get the attention of his particular prospect groups…. Far more complete analysis of such statistics means the conservation of millions in advertising. Many periodicals compile tables analyzing population by trades, professions, location (city, suburban and country), by income, reading habits; purchasing habits and various other useful lines of cleavage.  On this data you can base important divisions in your advertising campaign.” (p. 22 of How to Write Advertisements That Sell, bolding and underlining emphases added);
“Every advertisement contains the assurance to…consumers, that at the nearest of his stores will be found the most complete stock of drugs and accessories in the city.” (p. 29-30 of How to Write Advertisements That Sell, bolding emphases added);
“You may group your prospects by race, by wealth or class, by age, by sex, by religion, by; trades and professions, by tastes, habits and living conditions, location, institutions or associations,” (p. 34 of How to Write Advertisements That Sell, bolding and underlining emphases added);
“An inducement and means of easy response can often be hinged upon local circumstances.” (p. 79 of How to Write Advertisements That Sell, bolding emphases added);
“best informed as to local classes and buying tastes. Within a month the territory had been divided by classes, maps had been made, new goods had been purchased to suit these various buying groups…from every section and the advertising began to go out with a new directness of aim” (p. 94 of How to Write Advertisements That Sell, bolding and underlining emphases added);
"study and tabulation of the passing throng. The business man satisfied...as to the point where he could reach the greatest possible number of good prospects."; “The advertiser...having located his high-profit prospect districts and groups...has fixed a standard by which to judge the mediums that...offer him the desired adverting contact”; and “a clever advertiser divides the periodical field alone into a dozen classifications, geographic and sociological, professional and class.” (see p. 95 of “Part XIV — Choosing Profitable Sales Mediums and Lists” of How to Write Advertisements That Sell, bolding and underlining emphases added); and
“According to an advertising expert the first questions for any advertiser to ask concern the medium in relation to its territory: (1) Is the territory of this medium desirable for my business?  (2) Am I ready to do business in this territory?  (3) Is this medium essential or covering this territory?” (p. 97 of How to Write Advertisements That Sell, bolding and underlining emphases added).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mathew R. Syrowik/             Primary Examiner, Art Unit 3682